FILED
                              NOT FOR PUBLICATION                            OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ELVIRA BARTOLO-SEBASTIAN,                         No. 11-70912

               Petitioner,                        Agency No. A029-376-043

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Elvira Bartolo-Sebastian, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant

the petition for review and remand.

      In denying Bartolo-Sebastian’s withholding of removal claim, the agency

found Bartolo-Sebastian failed to establish a clear probability that her life or

freedom would be threatened on account of a protected ground. When the IJ and

BIA issued their decisions in this case they did not have the benefit of this court’s

decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc),

Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750
F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-,

26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA

2014). Thus, we remand Bartolo-Sebastian’s withholding of removal claim to

determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam). In light of this remand, we do not reach Bartolo-

Sebastian’s remaining challenges to the agency’s denial of her withholding of

removal claim at this time.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                       11-70912